By the Court.
This is an appeal from a decree of a probate court allowing the first and final account of an administrator. The account as filed showed no balance. The decree disallowed two items in schedule B, and charged the accountant with a substantial balance. The papers relating to the case are the account as filed, the decree, the inventory and the appeal. No evidence is reported. There is no report of material facts found by the judge of probate. G. L. (Ter. Ed.) c. 215, §§11, 13. Therefore it must be presumed that the judge acted upon sufficient evidence. Moore v. Tyler, 280 Mass. 337. Manifestly there are no errors of law on the face of this record. Jordan v. Ulmer, 237 Mass. 577. The argument of the accountant is that the items disallowed in his account were due and payable under the will of Catherine E. Clements. Copies of her will and certain probate records in connection there*387with have been presented to us. They are not referred to in the record. There is nothing in the record on the appeal to warrant the payments stated in the account and disallowed in the decree.

Decree affirmed.